Citation Nr: 0821533	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-24 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Basic eligibility for non-service connected disability 
death pension benefits.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The appellant is claiming survivor's benefits as the widow of 
an individual who had recognized guerrilla service from July 
1943 to November 1943 and from April 1944 to December 1944, 
and also served in the regular Philippine Army from December 
1945 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for cause of the decedent's 
death and entitlement to non-service-connected death pension 
benefits.


FINDINGS OF FACT

1.  According to the official certificate of death, the 
decedent's death in January 2005 was caused by ischemic 
cardiomyopathy, with renal failure and cerebrovascular 
accident contributing to death but not resulting in the 
underlying cause.  

2.  At the time of the decedent's death, service connection 
was established for post traumatic stress disorder (PTSD), 
rated as 50 percent, a right forearm gunshot wound, rated as 
30 percent, and limitation of motion of the right elbow, 
rated as 30 percent.  

3.  The competent and probative evidence of record 
preponderates against a finding that the decedent's ischemic 
cardiomyopathy, renal insufficiency, and cerebrovascular 
accident were manifested during the decedent's military 
service or within his first post-service year.  


4.  The competent and probative evidence of record 
preponderates against a finding that the decedent's death was 
caused by an illness or disease incurred in or aggravated by 
service.  

5.  The service department has certified that the decedent 
had recognized guerrilla service from July 1943 to November 
1943 and from April 1944 to December 1944, and also served in 
the regular Philippine Army from December 1945 to April 1946.


CONCLUSIONS OF LAW

1.  The cause of the decedent's death was not related to an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1310, 1311, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.312 (2007).

2.  The criteria for basic eligibility for VA non-service-
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), 107, 1521 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.6, 3.40, 3.41 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).




Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the appellant in February 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate her 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the RO.  
Finally, the Board notes the RO sent the appellant a letter 
in December 2007 informing her of how disability ratings and 
effective dates are assigned, as required by Dingess, supra.  
Thus, the Board concludes that all required notice has been 
given to the appellant.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of her claims, as the RO has 
obtained the decedent's medical records from Saddleback 
Memorial Medical Center.  In this regard, it appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and that she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

A.  Service Connection - Cause of Death

Pursuant to 38 U.S.C.A. § 1110 (West 2002), a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 101 (West 2002).


The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

The decedent died in January 2005.  At the time of his death, 
service connection was in effect for PTSD, rated as 50 
percent disabling; residuals of a right forearm gunshot 
wound, rated at 30 percent; and limitation of motion of the 
right elbow, rated at 30 percent.  The decedent had been 
awarded a total rating based upon individual unemployability 
due to his service-connected disabilities (TDIU), effective 
from May 2003, and was rated as incompetent to handle his 
personal financial affairs from January 2004 due to non-
service-connected vascular dementia.  The appellant contends 
that the decedent's service-connected disabilities 
contributed to his death.  

The official certificate of death lists ischemic 
cardiomyopathy as the immediate cause of death.  Renal 
failure and cerebrovascular accident are also listed as other 
significant conditions contributing to death but not 
resulting in the underlying cause.  


Medical records from Saddleback Memorial Medical Center show 
that, on December 12, 2004, the veteran presented for 
treatment complaining of substernal chest pain.  An 
electrocardiogram revealed an acute myocardial infarction and 
the decedent was admitted for further evaluation and 
management.  At admission, the physicians noted the 
decedent's medical history of cerebrovascular accident, with 
right-sided weakness, in 1990, myocardial infarction in 1989, 
hypertension, peripheral vascular disease, and chronic renal 
insufficiency.  The decedent's hospital course was 
unremarkable, with no incidents involving or a result of his 
service-connected disabilities, and he was discharged home 
after remaining in the hospital for four days.  

Three days later, the decedent returned to the emergency room 
complaining of shortness of breath and chest pain.  He was 
admitted and treated for his cardiovascular problems and 
renal insufficiency.  The decedent remained in the hospital 
for eight days and was discharged to the Lake Forest skilled 
nursing facility for hospice care.  There is no indication 
that the decedent's hospital course included any incidents 
involving his service-connected disabilities at that time.  

The evidence shows that, on December 30, 2004, the decedent 
became apneic and unresponsive at the nursing home, and his 
family decided to transfer him back to Saddleback Medical 
Center where emergency room physicians stabilized his 
respiratory situation.  After discussing the decedent's 
condition with the emergency room physicians, the decedent's 
family agreed to "do-not-resuscitate" and the decedent was 
admitted for comfort care measures.  The decedent was 
prescribed morphine and other medications as needed, but died 
the next morning.  The final diagnosis indicated that he was 
deceased, secondary to severe end-stage coronary artery 
disease, including congestive heart failure, end-stage renal 
disease, and history of large anterior wall myocardial 
infarction with ischemic cardiomyopathy.  Other listed 
diagnoses included cerebrovascular accident with right-sided 
weakness, peripheral vascular disease, polymyalgia 
rheumatica, and history of prostate cancer.  

Based upon the foregoing, the Board finds the preponderance 
of the evidence is against the appellant's claim.  In making 
this determination, the Board notes there is no competent 
evidence of record which shows the decedent complained of or 
received treatment for any disability affecting his heart or 
kidneys, including ischemic cardiomyopathy, cerebrovascular 
accident, or renal disease, at any time during his military 
service.  There is also no evidence showing the decedent 
manifested cardiovascular-renal disease during his first 
post-service year.  In this regard, the Board notes the 
decedent was denied entitlement to service connection for 
hypertension in a rating decision dated in January 1957.  In 
May 1957, the Board confirmed the RO's determination on the 
basis that the decedent was not diagnosed with hypertension 
until 10 years after service.  

In addition to the foregoing, the Board also finds the 
competent and probative evidence of record preponderates 
against a finding that the decedent's service-connected 
disabilities caused or substantially or materially 
contributed to cause his death.  In this regard, the Board 
notes that medical records from Saddleback Medical Center 
document the medical treatment the decedent received weeks 
and days prior to his death, but the records do not contain 
any medical evidence or opinion which establishes that the 
decedent's death was related to his service-connected 
disabilities.  In fact, there is no evidence of any 
complications involving the decedent's PTSD, right forearm 
gunshot wound, and right elbow limitation of motion during 
the decedent's hospitalization immediately preceding his 
death.  In this regard, the Board finds it especially 
probative that the physician who completed the death 
certificate noted disabilities that contributed to his death 
but did not result in the underlying cause of death, e.g., 
renal insufficiency and cerebrovascular accident, but did not 
mention any of the decedent's service-connected disabilities.  

The Board has carefully reviewed the evidence of record and 
finds there is no basis for establishing a causal link 
between the decedent's death from cardiovascular and renal 
complications and his service-connected disabilities.  

The Board sympathizes with the appellant in the loss of her 
husband, the decedent, and acknowledges that she has 
sincerely expressed her belief that her husband's death was 
caused by his service-connected disabilities.  However, the 
appellant is a layperson and is, thus, not competent to 
provide an opinion on matter that require medical knowledge, 
such as medical diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  While lay statements 
may be competent to support a claim as to lay-observable 
events or lay-observable disability or symptoms, the Board 
does not believe that the question as to whether the 
decedent's cause of death is related to his military service 
or his service-connected disabilities is a matter subject to 
lay opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the appellant's claim for 
service connection for cause of the decedent's death, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55.

B.  Basic Eligibility - Death Pension

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from non-service-connected disability 
not due to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002 & Supp. 2007).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2007).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2007).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.40(b), (c), and (d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. § 
107(a) (West 2002); 38 C.F.R. § 3.40.

The Court of Appeals for Veterans Claims has held that VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the United States Armed 
Forces.  Service department findings, therefore, are binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).


As noted in the Introduction above, the decedent had 
recognized guerrilla service with the Philippine Army from 
July 1943 to November 1943 and from April 1944 to December 
1944.  He also served in the regular Philippine Army from 
December 1945 to April 1946.  Based upon the criteria 
provided above, the Board finds the decedent's service as a 
recognized guerrilla and with the Regular Philippine Army 
does not qualify the appellant for VA pension benefits.  See 
38 C.F.R. § 3.40(b), (c), and (d) (2007).  

The Board does note the appellant has submitted several 
documents in support of her claim, including an April 1994 
certificate of U.S. Naturalization, Official Certification 
from the Headquarters National Defense Forces showing the 
decedent's service with the 1st Anderson's Battalion, the 
decedent's Individual Reservist's Data Sheet, and Certificate 
of Registration and service from the Veterans Foundation of 
Philippines.  However, none of the documents submitted by the 
appellant constitutes valid evidence of service which 
qualifies for VA pension benefits, because none of them was 
issued by a United States military service department.  See 
38 C.F.R. § 3.203.   

The appellant has provided no further evidence that would 
warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  Therefore, the Board finds that, although the 
decedent had recognized guerrilla service and service in the 
Regular Philippine Army, that service is not considered to be 
"active military service" under 38 U.S.C.A. § 101(24), and 
thus, the appellant is not eligible for the claimed non-
service-connected pension.  See 38 U.S.C.A. § 107(a); Cacalda 
v. Brown, 9 Vet. App. 261, 265-66 (1996).  As the law is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).  




ORDER

Entitlement to service connection for cause of death is 
denied.  

The appellant does not have basic eligibility for VA death 
benefits, and the appeal for non-service-connected death 
pension benefits is denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


